Citation Nr: 0108626	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1965 to 
February 1966, and from September 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  In particular, the file 
does not contain the medical records including those 
pertaining to the veteran's terminal hospitalization from the 
Denver Health Medical Center.  

The veteran died after falling out of a tree and rupturing 
his spleen.  The cause of death is listed as hypoglycemic 
shock due to a splenic rupture.  His blood alcohol level was 
0.130 percent at the time.  This was noted in the death 
certificate as being a significant condition contributing to 
death.  The appellant contends that the veteran's death was 
directly related to his post-traumatic stress disorder (PTSD) 
problems.  

The Board is also of the opinion that a medical opinion 
should be obtained that addresses the issue of whether the 
cause of death is related to PTSD.  PTSD was not service-
connected during the veteran's lifetime.  However, the 
medical record contains evidence linking the veteran's 
alcohol abuse to his PTSD (as a form of self-medication), 
and, as will be discussed below, there is some evidence 
indicating a possible link between his PTSD and service.  See 
Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001).  

The file contains diagnoses of PTSD, and opinions linking it 
to the veteran's military service, although the Board notes 
that the RO previously determined that this evidence was 
insufficient to allow for a grant of service connection.  In 
this regard, the Board notes that one of the opinions was 
apparently based in part on stressors that were later denied 
as having occurred by the veteran.  An October 1993 VA 
examination opinion appeared to link his PTSD in part to his 
experiences in Vietnam, and in part to traumatic experiences 
of childhood.  

Thus, while tenuous, there does appear to be some evidence 
indicating that the veteran's PTSD may be in some way related 
to his military service.  

Therefore, if on remand the medical opinion obtained links 
the cause of death to the veteran's PTSD, then the RO should 
pursue further development regarding the issue of whether 
PTSD was in fact incurred in or aggravated by service for 
purposes of making a determination on the issue of service 
connection for the cause of death.  

The Board notes that it is the RO's responsibility to ensure 
that all appropriate development is undertaken in this case.  
On remand, the RO should consider on whether any additional 
notification or development action is required under the VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  


1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

In particular, the RO should obtain 
medical records including the terminal 
hospitalization records from the Denver 
Health Medical Center.

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  




3.  Thereafter, the RO should request a 
VA medical opinion from an appropriate 
medical specialist to carefully review 
the records pertaining to the veteran's 
medical history and his cause of death.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist in 
conjunction with the review of the 
records and the medical opinion report 
should be annotated in this regard.  

The medical specialist should review all 
evidence of record.  Based on the review 
of the evidence of record, the examiner 
must discuss the relationship, if any 
between the cause of the veteran's death 
and his PTSD.  This should include a 
discussion of the relationship, if any, 
between the veteran's alcohol use and his 
PTSD.  

All opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

4.  If and only if the cause of death is 
linked to the veteran's PTSD, the RO 
should perform appropriate development 
with respect to determining whether the 
veteran's PTSD was related to service 
pursuant to making a determination on the 
issue of service connection for the cause 
of the veteran's death.  

This should include, but not necessarily 
be limited to, obtaining any relevant and 
outstanding medical records, obtaining 
verification of the veteran's reported 
inservice stressors from the U.S. Armed 
Forces Service Center for the Research of 
Unit Records (USASCRUR), and, if 
warranted, obtaining a medical opinion 
regarding the issue of whether the 
veteran's PTSD, partially or wholly was 
related to service.  Such medical opinion 
should include a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
the requested medical opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for the cause 
of the veteran's death.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


